          Case 1:19-cv-00106-ABJ Document 14 Filed 10/30/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

JONATHAN DAVEY,                     )
                                    )
                                    )
                        Plaintiff   )                 Civil Action No. 19-0106 (ABJ)
                                    )
      v.                            )
                                    )
UNITED STATES DEPARTMENT            )
OF JUSTICE,                         )
FEDERAL BUREAU                      )
OF INVESTIGATION,                   )
                                    )
                        Defendant.  )
____________________________________)

                              DEFENDANT’S STATUS REPORT

       Pursuant to the Court’s Minute Order dated September 27, 2019, Defendant Federal

Bureau of Investigation (“FBI”) respectfully submits this status report in this Freedom of

Information Act (“FOIA”) case.

       The FBI has advised that, as of October 28, 2019, it has not received a direct response

from plaintiff to its letter dated August 30, 2019.

       As for the increase in the number of potentially responsive records, see ECF No. 13, Pl.’s

Response filed Sept. 19, 2019, the FBI has advised that its Record/Information Dissemination

Section (“RIDS”) determined that certain potentially responsive records were not included in the

initial, rough estimate of potentially responsive records, including approximately 21,924 pages of

TIF images, approximately 3 audio/video items, and approximately 256 pages of a section of a

subfile. The FBI further advised that the inclusion of these additional potentially responsive

records resulted in an updated estimate of approximately 29,818 potentially responsive pages and

approximately 3 potentially responsive audio/video items. The FBI has advised that RIDS thus
          Case 1:19-cv-00106-ABJ Document 14 Filed 10/30/19 Page 2 of 2



provided plaintiff an updated cost letter based on the revised page count to ascertain plaintiff’s

willingness to pay to such costs.

       As reflected in the FBI’s status report dated June 19, 2019, ECF No. 11, the FBI

previously advised that a FOIA exemption (i.e., FOIA Exemption 7(A)) that it previously

asserted in response to plaintiff’s request no longer applied. Cf. ECF No. 13, Pl.’s Response

filed Sept. 19, 2019 (asking for explanation for “the FBI’s acceptance of [plaintiff’s] FOIA in

2019”).

       Accordingly, the FBI proposes filing another status report on or before December 4,

2019, to afford plaintiff time to respond directly to the FBI’s letter and to allow the FBI to

commence processing and/or the parties to narrow the scope of plaintiff’s request.

Date: October 30, 2019
                                              Respectfully submitted,

                                              JESSIE K. LIU, D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN, D.C. Bar # 924092
                                              Chief, Civil Division

                                              By: /s/ Marsha W. Yee
                                              MARSHA W. YEE
                                              Assistant United States Attorney
                                              Civil Division
                                              United States Attorney’s Office
                                              555 4th Street, N.W.
                                              Washington, D.C. 20530
                                              Telephone: (202) 252-2539
                                              Email: Marsha.Yee@usdoj.gov

                                              Counsel for Defendant




                                                  2
